Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CAROLYN SMITH,

                            Appellant,

v.

METHODIST DIAGNOSTIC
HOSPITAL, THE METHODIST
HOSPITAL, METHODIST HEALTH
CARE SYSTEM, AND DCH HEALTH
SERVICES,

                            Appellees.

§

§

§

§

§

No. 08-04-00199-CV

Appeal from the

55th District Court

of Harris County, Texas

(TC#2003-31930)




MEMORANDUM OPINION
           Appellant has filed an unopposed motion to dismiss this appeal.  The motion is
granted, and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).
 
                                                                  SUSAN LARSEN, Justice
November 10, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.